Citation Nr: 0432104	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

At a June 2004 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran's representative asserted 
that a December 2002 notice of disagreement acted as a notice 
of disagreement to the denial of the veteran's right shoulder 
and aid and attendance claims, and not just the issue of an 
increased initial rating for post-traumatic stress disorder.  
The Board does not find that such document may be reasonably 
construed in that regard.  As those issues have not been 
developed for appellate consideration, they are not before 
the Board on this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted copies of VA medical records in March 
2004, and again in April 2004.  The medical records received 
in April 2004 are relevant to the veteran's claim for an 
increased initial rating for post-traumatic stress disorder.  
However, these records were received after the issuance of 
the May 2003 statement of the case, and have not been 
considered by the RO.  The record does not reflect that 
either the veteran or his representative has waived RO 
consideration of the additional evidence received in April 
1004.  These records must be considered by the RO, and a 
supplemental statement of the statement of the case issued, 
if appropriate, prior to review of the veteran's claim by the 
Board.

In a letter dated June 18, 2004, the veteran's representative 
asserted that the veteran's June 2002 VA examination was 
inadequate.  Due to the representative's assertion, and due 
to the length of time since the most recent VA examination, 
the veteran should be provided a new VA psychiatric 
examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  Contact the veteran and request that 
he provide the names, addresses and dates 
of treatment for all medical providers 
who have treated him for PTSD since April 
2002.  Thereafter, the RO should contact 
the identified providers and obtain a 
copy of all reports of treatment of the 
veteran.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.

3.  When the above action has been 
accomplished the RO should readjudicate 
the veteran's claim for an increased 
initial rating for post-traumatic stress 
disorder.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the May 2003 
statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




